In his motion for a rehearing appellant attacks the conclusion expressed by this court in the original opinion in which we held that the plumbing statute is valid. He re-asserts that the plumbing license law as enacted by the 50th Legislature is discriminatory, unreasonable, and violative of the equal protection clause of Sec. 3, Art. I, of the Constitution of Texas and the 14th Amendment to the Constitution of the United States.
He bases his contention upon two grounds: first, because all journeymen plumbers and master plumbers holding a license as such from a city examining and supervising board of plumbers in this state and all presently acting plumbing inspectors at the time the act takes effect are exempt from taking an examination provided that they procure a license as a journeyman plumber or master plumber or plumbing inspector by the payment of the required license fee within one hundred and twenty days thereafter. After the expiration of the said one hundred and twenty days, every person applying for such license shall be required to take the examination. He takes the position that this section of the act discriminates against him and all others similarly situated. We see no discrimination in the act since it exempts all persons who came within the qualifications therein mentioned regardless by what authority they were licensed. By paying the license fee within the prescribed period of time, the qualifications of all journeymen plumbers, master plumbers, and plumbing inspectors holding such licenses are recognized.
In our opinion, the state, under its police power, had a right to classify plumbers according to their qualifications, and it was also authorized to recognize plumbing licenses issued by boards of examiners of any and all towns and cities. It occurs to us that the legislature acted within the scope of its authority in exempting from the operation of the act all persons who have consistently pursued a certain trade or avocation for a sufficient length of time to have acquired sufficient technical knowledge to efficiently perform the work so as to protect the health and welfare of the public generally.
If appellant possessed the required qualifications which would exempt him from taking the examination and tendered the license fee within the time prescribed by the act, this would not invalidate the law. If such is the case, however, his remedy would be by mandamus proceeding. *Page 477 
His second contention is that we erred in holding that the provisions of the plumbing license law do not legislate upon the individual plumber, as a class, but only upon the plumbing business. We have again reviewed the question but remain of the opinion that the same was properly disposed of. This phase of the law was discussed by us at length in the original opinion and we see no need of reiterating what we have said therein on the subject.
His third contention is that we erred in sustaining the validity of the law because it discriminated against him, in this, because it permits: (a) plumbing done by anyone who is regularly employed as, or acting as, a maintenance man or maintenance engineer, incidental to and in connection with the business in which he is engaged or employed, and who does not engage in the occupation of a plumber for the general public; (b) construction, installation, and maintenance work done upon the premises or equipment of a railroad by an employee thereof who does not engage in the occupation of a plumber for the general public; (c) plumbing work done by persons engaged by any public service company in the laying, maintenance, and operation of its service mains or lines and the installation, alteration, adjustment, repair, removal, and renovation of all types of appurtenances, equipment, and appliances; (d) appliance installation and service work done by anyone who is an appliance dealer or is employed by an appliance dealer, * * *. Provided, however, that all work and service herein named or referred to shall be subject to inspection and approval in accordance with the terms of all valid local city ordinances.
It will be noted that the persons who are under this subdivision of this section may, without a plumbing license, engage in such work in a limited measure, but their work must be inspected and approved by a plumbing inspector. Unless the persons herein mentioned doing the work authorized under this act have their work inspected and approved, they may be enjoined from thereafter doing such work unless they first take the examination and obtain a license. We believe that the authorities cited in the original opinion sustain the conclusion therein expressed.
Believing that the case was properly disposed of on original submission, the motion for rehearing is overruled.
Opinion approved by the Court. *Page 478